

115 HRES 194 IH: Expressing the sense of the House of Representatives that any comprehensive plan to reform our national energy policy must promote American energy security and develop the abundant resources of the United States.
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 194IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that any comprehensive plan to reform our national energy policy must promote American energy security and develop the abundant resources of the United States. 
Whereas the United States total annual energy consumption is approximately 97.7 quadrillion BTU;  Whereas the United States has greatly increased domestic oil production over the last decade, leading to net imports of petroleum decreasing to 24 percent, the lowest number since 1970;
Whereas the United States has seen natural gas reserves and production exceed estimates, and due to this is expected to be a net exporter by 2020; Whereas nuclear power has supplied approximately one-fifth of annual United States electricity since 1990 and provides approximately 60 percent of the carbon-free electricity of the United States;
Whereas renewable sources of energy account for 11 percent of domestic energy production; and Whereas the United States has abundant coal reserves, including a demonstrated reserve base estimated to contain 477 billion short tons: Now, therefore, be it   
That it is the sense of the House of Representatives that in order to meet our Nation’s long-term energy demands the following must be addressed in any comprehensive energy bill considered by the 115th Congress: (1)Encouraging technological innovations to exploit our vast supply of natural gas.
(2)Increasing our domestic oil production, infrastructure, and refining capacity. (3)Exploring and investing in the current nuclear fleet and advanced reactor technologies.
(4)Taking advantage of our domestic coal supply through processes such as carbon capture, utilization, and storage. (5)Using expanded renewable and alternative energy sources.
(6)Supporting additional research and development through new and innovative methods, including public-private partnerships. (7)Promoting increased conservation and energy efficiency.
(8)Enhancing consumer awareness and education regarding domestic energy use, supply, and development.  